Case 2:20-cv-03649-PBT Document 15-3 Filed 09/03/20 Page 1 of 2




                EXHIBIT A
               Case 2:20-cv-03649-PBT Document 15-3 Filed 09/03/20 Page 2 of 2




From:                           Mathew Griffin (via Dropbox) <no-reply@dropbox.com>
Sent:                           Monday, September 10, 2018 4:26 PM
To:                             Masrud, Joseph
Subject:                        Mathew Griffin shared "salesdata" with you




                    Hi there,


                    Mathew Griffin (gryphonmw@gmail.com) invited you to view the folder
                    "salesdata" on Dropbox.


                    Mathew said:
                    "incase the other one doesnt work"


                                                    Go to folder



                    Enjoy!
                    The Dropbox team


                    Mathew and others will be able to see when you view files in this folder.
                    Other files shared with you through Dropbox may also show this info. Learn
                    more in our help center.



                                                                                           © 2018 Dropbox
---------------------------------------------------------------
 This message was processed through Polysciences, Inc. email security system. Any issues can be reported to
the Polysciences Helpdesk via emailing helpdesk@polysciences.com




                                                          1
